Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “structure-type” in claims 1-13 is a relative term which renders the claim indefinite. The term “structure-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed “structure-type” does not add additional structure limitations. 
The term “dual structure” in claims 1-13 is a relative term which renders the claim indefinite. The term “dual structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed “dual structure” does not add additional structure limitations.
The term “hole-type” in claims 2-3, 6-10 is a relative term which renders the claim indefinite. The term “hole-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed “hole-type” does not add additional structure limitations.
The term “long-hole-type” in claims 4-12 is a relative term which renders the claim indefinite. The term “long-hole-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed “long-hole-type” does not add additional structure limitations. 
The term “dual structure-type” in claim 6, 7, 11 is a relative term which renders the claim indefinite. The term “dual structure-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed “dual structure-type” does not add additional structure limitations.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 requires in part “trapping plates (Applicant’s 311; Figure 7) radially arranged and having a larger surface area per unit area than a trapping disc (Applicant’s 312; Figure 7)”. However, up to this point, Applicant does not discuss where in Applicant’s claimed structure said trapping disc is structurally defined relative to the already introduced trapping plates. Further, the term “larger surface area per unit area” is confusing and does not make sense. A “surface area per unit area” is a dimensionless quantity and cannot be used to compare claimed components and their attributes. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “having a dual structure arranged multiple times”. It is uncertain how the claimed apparatus is configured.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The Examiner’s search of the prior art notes Kiernan; Jeffrey D. et al.  (US 20120171092 A1) as the closest cited prior art. Kiernan teaches1 an apparatus (Figures 1,2,5-11) for trapping a reaction by-product produced during an organic film deposition process, which is supplied with an unreacted ([0018]) gas discharged after a reaction in a process chamber (12; Figure 4) for performing an organic film deposition process among semiconductor manufacturing processes, heats the unreacted ([0018]) gas with a heater (32,34; Figure 7-11-Applicant’s 2/21; Figure 2), traps particulate reaction by-products ([0018]-[0019]) with a reduced temperature in an available trapping space (70; Figure 7-11), and discharges the remaining gas, the apparatus (Figures 1,2,5-11) comprising: a housing (70; Figure 7-11-Applicant’s 1; Figure 1) configured to receive and discharge an introduced unreacted ([0018]) gas; a heater (32,34; Figure 7-11-Applicant’s 2/21; Figure 2) positioned inside the housing (70; Figure 7-11-Applicant’s 1; Figure 1) and configured to uniformly heat the introduced gas while diffusing the gas with a radially arranged diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) having a dual structure (interpretted as two pieces); and an internal trapping tower (95-98; Figure 7-11-Applicant’s 3; Figure 2) in which a first disc-type trapping unit (95; Figure 7-11-Applicant’s 31; Figure 2), a second disc-type trapping unit (96; Figure 7-11-Applicant’s 32; Figure 2), a third disc-type trapping unit (97; Figure 7-11-Applicant’s 33; Figure 2), a fourth disc-type trapping unit (97; Figure 7-11-Applicant’s 34; Figure 2), and a fifth disc-type trapping unit (98; Figure 7-11-Applicant’s 35; Figure 2).
However, Kiernan does not teach, alone or in combination, Kiernan’s disc-type trapping units (95-98; Figure 7-11-Applicant’s 31-35; Figure 2) each have structure-type trapping plates (Applicant’s 311; Figure 7) radially arranged and having a larger surface area per unit area than a trapping disc (Applicant’s 312; Figure 7), and the trapping disc (Applicant’s 312; Figure 7) having an exhaust hole formed in a central portion thereof or exhaust holes radially arranged in order to concentrate a flow of the gas or uniformly disperse and discharge the gas, are vertically arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below references illustrate similar features as those of the claimed invention.
US 20060162862 A1
US 20060264045 A1
US 20030037730 A1
US 20120171092 A1
US 20080166881 A1
US 20090107091 A1
US 20060169411 A1
US 6746516 B2
US 7044997 B2
US 4928497 A
US 4506513 A
US 5819683 A
US 10036090 B2
US 11054174 B2
US 11117086 B2
US 9057388 B2
US 6488745 B2
US 5820641 A
US 6562109 B2
US 10987619 B2
US 10801107 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             




///
2. The apparatus (Figures 1,2,5-11) of claim 1, wherein the first disc- type trapping unit (31) is configured such that a plurality of radially arranged structure-type trapping plates (Applicant’s 311; Figure 7) (311) guides the flow of the gas to the central portion, a central exhaust hole (312a) and a plurality of radially arranged circular- hole-type exhaust holes (312b) formed in the trapping disc (Applicant’s 312; Figure 7) (312) discharge the gas downward, and the structure-type trapping plates (Applicant’s 311; Figure 7) (311) and the trapping disc (Applicant’s 312; Figure 7) (312) uniformly trap the reaction by-products in the form of a thin film.

3. The apparatus (Figures 1,2,5-11) of claim 2, wherein the plurality of radially arranged structure-type trapping plates (Applicant’s 311; Figure 7) (311) comprises relatively large and long structure-type trapping plates (Applicant’s 311; Figure 7) (311) and relatively small, low, and short structure- type trapping plates (Applicant’s 311; Figure 7) (311) which are alternately installed.

4. The apparatus (Figures 1,2,5-11) of claim 1, wherein the second disc- type trapping unit (32) is configured such that a plurality of radially arranged structure-type trapping plates (Applicant’s 311; Figure 7) (321) guides outward the flow of the supplied gas, an inclined guide (323) formed around the trapping disc (Applicant’s 312; Figure 7) (322) blocks the flow of the gas supplied from the upper or lateral side, collects the gas, and slows down the flow of the gas, the gas is uniformly discharged downward through radially arranged long-hole-type exhaust holes (322a) along the radially arranged structure- type trapping plates (Applicant’s 311; Figure 7) (321), and the structure-type trapping plates (Applicant’s 311; Figure 7) (321) and the trapping disc (Applicant’s 312; Figure 7) (322) uniformly trap the reaction by-products in the form of a thin film.

5. The apparatus (Figures 1,2,5-11) of claim 4, wherein the inclined guide (322) is positioned to face an inner diameter of the housing (70; Figure 7-11-Applicant’s 1; Figure 1) main body (11), such that the gas uniformly supplied from the first disc-type trapping unit (95; Figure 7-11-Applicant’s 31; Figure 2) at the uppermost side is not supplied directly to the plurality of disc-type trapping units present at a lower end of the second disc-type trapping unit.

6. The apparatus (Figures 1,2,5-11) of claim 1, wherein the third disc- type trapping unit (33) is configured such that a plurality of radially arranged dual structure (interpretted as two pieces)-type trapping plates (Applicant’s 311; Figure 7) (331) discharges the supplied gas downward in an outward direction of the trapping disc (Applicant’s 312; Figure 7) (332), the gas is uniformly discharged downward through a plurality of exhaust holes (332a) formed in a central portion of the lower trapping disc (Applicant’s 312; Figure 7) (332) and long- hole-type exhaust holes (332b) arranged radially, and the dual structure (interpretted as two pieces)-type trapping plates (Applicant’s 311; Figure 7) (331) and the trapping disc (Applicant’s 312; Figure 7) (332) uniformly trap the reaction by-products in the form of a thin film.

7. The apparatus (Figures 1,2,5-11) of claim 1, wherein the fourth disc- type trapping unit (34) is configured such that a plurality of radially arranged dual structure (interpretted as two pieces)-type trapping plates (Applicant’s 311; Figure 7) (341) discharges the supplied gas downward in the outward direction of the trapping disc (Applicant’s 312; Figure 7) (342), the gas is uniformly discharged through long-hole-type exhaust holes (342a) radially arranged on the lower trapping disc (Applicant’s 312; Figure 7) (342), and the dual structure (interpretted as two pieces)-type trapping plates (Applicant’s 311; Figure 7) (341) and the trapping disc (Applicant’s 312; Figure 7) (342) uniformly trap the reaction by-products in the form of a thin film.

8. The apparatus (Figures 1,2,5-11) of claim 7, wherein a circular exhaust plate (343) is formed to be spaced apart upward from the central portion of the trapping disc (Applicant’s 312; Figure 7) (342) at a predetermined interval, such that the lowered gas collides with the circular exhaust plate (343) to improve lateral exhaust efficiency through the dual structure (interpretted as two pieces)-type trapping plates (Applicant’s 311; Figure 7) (341).

9. The apparatus (Figures 1,2,5-11) of claim 6, wherein the dual structure (interpretted as two pieces)-type trapping plate has a vertical plate and first and second horizontal plates that divide the vertical plate into two portions, such that a cross section of the dual structure (interpretted as two pieces)-type trapping plate has a dual cross shape, and exhaust holes are formed in a longitudinal direction in the first horizontal plate.

10. The apparatus (Figures 1,2,5-11) of claim 9, wherein the second horizontal plate has a larger cross-sectional area than the first horizontal plate positioned at the upper side and has a shape having a width that increases outward from the central portion of the trapping disc (Applicant’s 312; Figure 7).

11. The apparatus (Figures 1,2,5-11) of claim 1, wherein the fifth disc- type trapping unit (35) is configured such that a plurality of radially arranged structure-type trapping plates (Applicant’s 311; Figure 7) (351) guides the flow of the supplied gas outward, the gas is uniformly discharged downward through long-hole-type exhaust holes (352a) radially arranged on the trapping disc (Applicant’s 312; Figure 7) (352) around the trapping disc (Applicant’s 312; Figure 7) (352) having a smaller diameter than the trapping disc (Applicant’s 312; Figure 7) (342) of the fourth disc-type trapping unit (97; Figure 7-11-Applicant’s 34; Figure 2) and along the radially arranged structure-type trapping plate (351), and the structure-type trapping plates (Applicant’s 311; Figure 7) (351) and the trapping disc (Applicant’s 312; Figure 7) (352) uniformly trap the reaction by-products in the form of a thin film.

12. The apparatus (Figures 1,2,5-11) of claim 11, wherein the structure- type trapping plate has a vertical plate and a horizontal plate that divides the vertical plate into two portions, such that a cross section of the structure-type trapping plate has a cross shape.

13. The apparatus (Figures 1,2,5-11) of claim 1, wherein the heater (32,34; Figure 7-11-Applicant’s 2/21; Figure 2) comprises: a heater (32,34; Figure 7-11-Applicant’s 2/21; Figure 2) main body (21); and a diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) (22) fastened to an upper surface of the heater (32,34; Figure 7-11-Applicant’s 2/21; Figure 2) main body and having a dual structure (interpretted as two pieces) arranged multiple times for supplying transfer heat to the introduced unreacted ([0018]) gas and diffusing the gas, and wherein the diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) (22) comprises: a thermally conductive diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) plate (221) configured to transfer heat to a region wider than a region of the heater (32,34; Figure 7-11-Applicant’s 2/21; Figure 2) main body; a plurality of inner vertical diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) plates (222) radially arranged in a circular shape at a central portion of the thermally conductive diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) plate (221) and configured to diffuse the introduced unreacted ([0018]) gas while uniformly supplying heat; and a plurality of outer vertical diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) plates (223) radially arranged in a circular shape around the inner diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) plates (222) on the thermally conductive diffuser (141, 142, 143; Figure 7,8-Applicant’s 22; Figure 2) plate (221) and configured to subdivide and diffuse the introduced unreacted ([0018]) gas while further subdividing the heat.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Italisized claim language reflect intended use recitations.